DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20 in the reply filed on 02/24/2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Patent Pub. 2010/0233301) in view of Hase (US Patent 4128635).
Cheng et al. disclose a topical composition comprising extracts (ABSTRACT).  Cheng et al. disclose the composition comprises 2% to about 35% of Scutellaria baicalensis root extract ([0019]). Cheng et al. disclose the composition may further contain other ingredients including sunscreens ([0071]).  Cheng et al. disclose the composition comprises at least one emulsifier at a concentration of 0.01-40% ([0057]).  Cheng et al. disclose the composition is in the form of water-in-oil, oil-in-water or gels ([0033]).
Cheng et al. differs from the instant claims insofar as they do not disclose the polymer of instant claim 1.
Hase et al. disclose cosmetic emulsion comprising copolymers which are emulsifiers which provide water-in-oil type compositions which can be prepared easily and safely from inexpensive materials without need for costly emulsifying equipment (col. 1, lines 54-58).  Hase et al. discloses the 

It would have been obvious to one of ordinary skill in the art to have used the polymeric emulsifier claimed in the composition of Cheng et al. motivated by the desire to easily and safely prepare emulsions from inexpensive materials without need for costly emulsifying equipment as taught by Hase et al.  


Claims 1-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Patent Pub. 2014/0107046) in view of Hase (US Patent 4128635).
	Pan et al. disclose a cosmetic composition comprising at least one flavonoid (ABSTRACT).  Pan et al. disclose the flavonoid is present in the composition ranging from about 0.01% to about 20% ([0030]). Pan et al. disclose the composition can also comprise at least one additive such as sunscreens ([0038]).  Pan et al. disclose the pH of the composition is not limited but is generally between 3 and 9 ([0040]). Pan et al. disclose the composition can have the form of emulsions and gels ([0042]).  
	Pan et al. differs from the instant claims insofar as they do not disclose the polymer of instant claim 1.	     

Hase et al. disclose cosmetic emulsion comprising copolymers which are emulsifiers which provide water-in-oil type compositions which can be prepared easily and safely from inexpensive materials without need for costly emulsifying equipment (col. 1, lines 54-58).  Hase et al. discloses the polymer, 2-hydroxyethylacrylate/behenyl acrylate, which meets the limitation of the instant polymer 

It would have been obvious to one of ordinary skill in the art to have used the polymeric emulsifier claimed in the composition of Pan et al. motivated by the desire to easily and safely prepare emulsions from inexpensive materials without need for costly emulsifying equipment as taught by Hase et al.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/763629 in view of Cheng et al. (US Patent pub. 2010/0233301). The copending application reads on a composition comprising a) at least one or more polymers which is the same as the pending polymer; b) one or more UV-screening agent, and c) one or more copolymers of acrylamido-2-methylpropaesulfonic acid and of one or more nonionic monomers.  The copending application differs from the instant claims insofar as it does not disclose a composition comprising baicalin and/or at least one derivative thereof or a plant extract comprising baicalin and/or at least of derivative thereof. 
Cheng et al. disclose a topical composition comprising extracts (ABSTRACT).  Cheng et al. disclose the composition comprises 2% to about 35% of Scutellaria baicalensis root extract ([0019]). Cheng et al. disclose the composition may further contain other ingredients including sunscreens ([0071]).  Cheng et al. disclose the composition comprises at least one emulsifier at a concentration of 0.01-40% ([0057]).  Cheng et al. disclose the composition is in the form of water-in-oil, oil-in-water or 
It would have been obvious to have include the extracts of Cheng to the composition of the copending application motivate by the desire to provide anti-acne, anti-oil, anti-cellullite benefits and enhance the appearance of skin as taught by Cheng et al.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612